IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


In the Matter of                             :   No. 2231 Disciplinary Docket No. 3
                                             :
LORENZO C. FITZGERALD                        :   Board File No. C1-14-361
                                             :
                                             :   (District of Columbia Court of Appeals,
                                             :   No. 13-BG-1502)
                                             :
                                             :   Attorney Registration No. 42249
                                             :   (Out of State)
                                             :


                                          ORDER


PER CURIAM


       AND NOW, this 26th day of January, 2016, having failed to reply to this Court’s

directive to provide reasons against the imposition of a reciprocal suspension, Lorenzo

C. Fitzgerald is suspended from the practice of law in this Commonwealth for a period

of one year. He is directed to comply with all the provisions of Pa.R.D.E. 217.



       Mr. Justice Eakin did not participate in the decision of this matter.